NOS. 12-13-00232-CR
                                      12-13-00233-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JORGE CUEVAS,                                    §      APPEALS FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Jorge Cuevas appeals his convictions for aggravated sexual assault of a child (cause
number 12-13-00232-CR) and tampering with a governmental record (cause number 12-13-
00233-CR). He raises two issues on appeal relating to the imposition of court costs. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with the felony offenses of aggravated sexual
assault of a child and tampering with a governmental record. He pleaded guilty to both offenses
with no agreement on punishment. After a hearing, the trial court found Appellant guilty of both
offenses. As punishment, the trial court assessed twenty years of imprisonment in the aggravated
sexual assault of a child case, and five years of imprisonment with a $2,000.00 fine in the
tampering with a governmental record case. The Texas Court of Criminal Appeals granted
Appellant an out-of-time appeal for both cases, and these appeals followed.1




       1
         See Ex parte Cuevas, Nos. WR-78751-01, WR-78751-02, 2013 WL 2285492, at *1 (Tex. Crim. App.
May 22, 3013) (op., not designated for publication).
                                                 COURT COSTS
       In his first and second issues, Appellant contends that (1) the trial court erred in imposing
court costs not supported by the statutorily required bill of costs, and (2) there is legally
insufficient evidence for the trial court to assess court costs in either case.              We address
Appellant’s issues together.
Standard of Review and Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, No. PD-0193-13, 2014 WL 714736, at *2 (Tex. Crim. App. Feb. 26, 2014) (citations
omitted). Thus, when the imposition of court costs is challenged on appeal, we review the
assessment of costs to determine if there is a basis for the cost, not to determine if there is
sufficient evidence offered at trial to prove each cost. Id. The traditional Jackson v. Virginia
evidentiary sufficiency principles do not apply. Id.2
       If the record on appeal does not include a bill of costs, one can be prepared and added to
the record in a supplemental clerk’s record. Id. at *4. A convicted defendant has constructive
notice of mandatory court costs set by statute and may object to the assessment of costs against
him for the first time on appeal or in a proceeding under article 103.008 of the Texas Code of
Criminal Procedure. Id. at *2; see also Cardenas v. State, No. PD-0733-13, 2014 WL 714734,
at *2 (Tex. Crim. App. Feb. 26, 2014) (citations omitted). A specific amount of court costs need
not be supported by a bill of costs in the appellate record for the reviewing court to conclude that
the assessed court costs are supported by facts in the record. Johnson, 2014 WL 714736, at *7.
But the use of a bill of costs is the most expedient and preferable method to review the
assessment of court costs. Id.
Discussion
       After Appellant filed his briefs, the record was supplemented in each case with a bill of
costs. The amounts reflected in the bill of costs for each case correspond with the costs reflected
in each judgment. Appellant does not challenge a specific cost or basis for the assessment of a
particular cost. Absent such a challenge, the bill of costs is sufficient to support the assessed
costs in each case. See Johnson, 2014 WL 714736, at *8. We overrule Appellant’s first and
second issues.

       2
           See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).


                                                         2
                                                   DISPOSITION

         Having overruled Appellant’s first and second issues, we affirm the judgment of the trial
court in each case.


                                                                 SAM GRIFFITH
                                                                    Justice

Opinion delivered April 10, 2014.
Panel Consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                             APRIL 10, 2014


                                          NO. 12-13-00232-CR


                                        JORGE CUEVAS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-2780-06)
                        THIS CAUSE came to be heard on the appellate record and briefs filed

herein, and the same being considered, it is the opinion of this court that there was no error in the

judgment.

                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment

of the court below be in all things affirmed, and that this decision be certified to the court

below for observance.

                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                             APRIL 10, 2014


                                          NO. 12-13-00233-CR


                                        JORGE CUEVAS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0676-07)
                        THIS CAUSE came to be heard on the appellate record and briefs filed

herein, and the same being considered, it is the opinion of this court that there was no error in the

judgment.

                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment

of the court below be in all things affirmed, and that this decision be certified to the court

below for observance.

                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.